UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 9, 2010 ULTICOM, INC. (Exact name of registrant as specified in its charter) New Jersey 0-30121 22-2050748 State or Other Jurisdiction of Incorporation or Organization (Commission File Number) I.R.S. Employer Identification No. 1020 Briggs Road, Mount Laurel, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (856) 787-2700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On September 9, 2010, Ulticom, Inc. issued a press release announcing its financial results for the quarter ended July 31, 2010. A copy of the press release is being furnished herewith as Exhibit 99.1. In accordance with General Instruction B.2. of Form 8-K, the foregoing information and the information set forth in Exhibit 99.1, is furnished pursuant to Item 2.02 and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information disclosed under Item 2.02 of this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by a specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release, dated September 9, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ULTICOM, INC. Date:September 9, 2010 By: /s/ Shawn K. Osborne Name: Shawn K. Osborne Title: President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Press release, dated September 9, 2010. 4
